Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Detailed Action
Applicant amended claims 7 and 13 and presented claims 7-19 and 21 for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 12-15, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Isaacson, Patent No.: US 9,191,285 (Isaacson), in view of .

Claim 7.	Isaacson teaches:	
A system for creating web application programing interface (API) descriptions, the system comprising:
parse an API usage dataset, the API usage dataset comprising a plurality of uniform resource locators (URLs) that were previously used to obtain services provided by a web API, the parsing comprising identifying a plurality of nodes in each of the plurality of URLs; (col. 1, l. 60-col. 2, l. 14,  stored HTTP requests and responses are analyzed by parsing URIs for identifying elements/nodes in URIs: “Parse a URI. Use heuristics to determine static path elements from dynamic and/or variable elements…the system of the present invention uses a set of expandable heuristics to aggregate statistics across a learned hierarchy of URIs”)
tag path parameters for the plurality of nodes, using trained classifiers, wherein tagging comprises:
identifying which of the nodes are static parts of the URLs; and (col. 1, ll. 61-62, “Use heuristics to determine static path elements from dynamic and/or variable elements”; col. 2, ll. 1-8, wherein “a learned hierarchy of URIs” indicates using trained classifiers)
identifying which of the nodes are path parameters for the URLs, the identifying which of the nodes are path parameters including determining that a set of sibling path nodes having different contents represent instantiations of a common path parameter; (col. 2, ll. 43-49, “These heuristics identify path elements which are likely variables in a service handler”; replacing path elements with {id} and using counters as illustrated in fig. 2, determines whether a set of sibling path nodes 
aggregate a plurality of the plurality of nodes based on the tagged path parameters and the static parts of the URLs, (col. 1, l. 60-col. 2, l. 14, nodes, e.g., similar paths, are aggregated in the hierarchy of nodes: “Create hierarchical monitoring groups based on the static path elements. Replace variable path elements with a common value to aggregate monitoring for service requests across multiple resources of the same type”; fig. 2, common nodes/paths such as users are merged in a newly created node, the count on the merged node represents the number of nodes that are merged/aggregated in the newly created node; children of the common nodes include different content)
Isaacson implicitly disclosed using classifiers by disclosing “the system of the present invention uses a set of expandable heuristics to aggregate statistics across a learned hierarchy of URIs” in col. 2, ll. 1-8; however, Isaacson did not explicitly disclose using a first trained classifier operating on each node of the plurality of nodes individually and a second trained classifier operating on at least two of the nodes at one time … the identifying including determining, using the second trained classifier, that a set of sibling path nodes having different contents represent instantiations of a common path parameter.
Kirshenbaum teaches:
using a first trained classifier operating on each node of the plurality of nodes individually and a second trained classifier operating on at least two of the nodes at one time … the identifying including determining, using the second trained classifier, that a set of sibling path nodes having different contents represent instantiations of a common path parameter. (col. 5, l. 12-col. 6, l. 58; and col. 7, ll. 1-34, wherein a first classifier identifies URLs’ nodes in raw data and a second classifier is used for grouping URLs’ nodes based on host and/or path similarities which include operating on at least two of the nodes at one time for identifying their similarities/ common path parameters with different contents: “raw data that includes query URLs that have been generated by a plurality of users at a plurality of Websites, and the target class is a data field that includes search terms entered by a user [] the cases are generated according to the similarity of the query URLs, with query URLs grouped together in a case when they are determined to be similar to one another by a similarity rule or rules [] the query URLs are determined to be similar to one another according to some portion of the query URLs' hostname and/or path”)
Training classifiers for processing data is a well-known technique and  Isaacson col. 2, ll. 1-8 discloses “a learned hierarchy of URIs”; therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied related references for disclosing using a first trained classifier operating on each node of the plurality of nodes individually and a second trained classifier operating on at least two of the nodes at one time … the identifying including determining, using the second trained classifier, that a set of sibling path nodes having different contents represent instantiations of a common path parameter because doing so would provide for using classifiers explicitly for achieving the same predictable results.
Isaacson as modified did not specifically teach: 
automatically creating, with the processor, a web API description based on the aggregated plurality of nodes, the web API description defining a format for requesting the services from the web API; and output the web API description. 
Steiner teaches automatically create a web API description based on the aggregated plurality of node, the web API description defining a format for requesting the services from the web API; and output the web API description. (Abs., sec. 3.2.7, sec. 4.3.1.1; sec. 6.2.1, wherein web application description language (WADL) is used for generating a web API description based on sample requests and response analysis; the description defines various formats by @base, @path and grammar for requests and responses)
Isaacson as modified analysis service requests and response by building URI tree and creating hierarchical monitoring groups based on URIs as illustrated in Isaacson, fig. 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing automatically create a web API description based on the aggregated plurality of node, the web API description defining a format for requesting the services from the web API; and output the web API description because doing so would  increase usability of Isaacson as modified by using the aggregated service requests/response for an API description as taught by Steine, sec. 4.3.1.1.

Claim 13.	Isaacson teaches:	
A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer, perform a method for creating web application programming interface (API) descriptions, the method comprising: 
parsing an API usage dataset, the API usage dataset comprising a plurality of uniform resource locators (URLs) that were previously used to obtain services provided by a web API, the parsing comprising identifying a plurality of nodes in each of the plurality of URLs; (col. 1, l. 60-col. 2, l. 14,  stored HTTP requests and responses are analyzed by parsing URIs for identifying elements/nodes in URIs: “Parse a URI. Use heuristics to determine static path elements from dynamic and/or variable elements…the system of the present invention uses a set of expandable heuristics to aggregate statistics across a learned hierarchy of URIs”)
tagging path parameters for the plurality of nodes, using trained classifiers, wherein tagging comprises:
identifying which of the nodes are static parts of the URLs; and (col. 1, ll. 61-62, “Use heuristics to determine static path elements from dynamic and/or variable elements”; col. 2, ll. 1-8, wherein “a learned hierarchy of URIs” indicates using trained classifiers)
identifying which of the nodes are path parameters for the URLs, the identifying which of the nodes are path parameters including determining that a set of sibling path nodes having different contents represent instantiations of a common path parameter; (col. 2, ll. 43-49, “These heuristics identify path elements which are likely variables in a service handler”; replacing path elements with {id} and using counters as illustrated in fig. 2, determines whether a set of sibling path nodes such as nodes /123 and /456 represent instantiations of a common path parameter /users in a URI tree)
aggregating a plurality of the plurality of nodes based on the tagged path parameters and the static parts of the URLs, (col. 1, l. 60-col. 2, l. 14, nodes, e.g., similar paths, are aggregated in the hierarchy of nodes: “Create hierarchical monitoring groups based on the static path elements. Replace variable path elements with a common value to aggregate monitoring for service requests across multiple resources of the same type”; fig. 2, common nodes/paths such as users are merged in a newly created node, the count on the merged node represents the number of nodes that are merged/aggregated in the newly created node; children of the common nodes include different content)
Isaacson implicitly disclosed using classifiers by disclosing “the system of the present invention uses a set of expandable heuristics to aggregate statistics across a learned hierarchy of URIs” in col. 2, ll. 1-8; however, Isaacson did not explicitly disclose using a first trained classifier operating on each node of the plurality of nodes individually and a second trained classifier operating on at least two of the nodes at one time … the identifying including determining, using the second trained classifier, that a set of sibling path nodes having different contents represent instantiations of a common path parameter.
Kirshenbaum teaches:
using a first trained classifier operating on each node of the plurality of nodes individually and a second trained classifier operating on at least two of the nodes at one time … the identifying including determining, using the second trained classifier, that a set of sibling path nodes having different contents represent instantiations of a common path parameter. (col. 5, l. 12-col. 6, l. 58; and col. 7, ll. 1-34, wherein a first classifier identifies URLs’ nodes in raw data and a second classifier is used for grouping URLs’ nodes based on host and/or path similarities which include operating on at least two of the nodes at one time for identifying their similarities/ common path parameters with different contents: “raw data that includes query URLs that have been generated by a plurality of users at a plurality of Websites, and the target class is a data field that includes search terms entered by a user [] the cases are generated according to the similarity of the query URLs, with query URLs grouped together in a case when they are determined to be similar to one another by a similarity rule or rules [] the query URLs are determined to be similar to one another according to some portion of the query URLs' hostname and/or path”)
Training classifiers for processing data is a well-known technique and  Isaacson col. 2, ll. 1-8 discloses “a learned hierarchy of URIs”; therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied related references for disclosing using a first trained classifier operating on each node of the plurality of nodes individually and a second trained classifier operating on at least two of the nodes at one time … the identifying including determining, using the second trained classifier, that a set of sibling path nodes having different contents represent instantiations of a common path parameter because doing so would provide for using classifiers explicitly for achieving the same predictable results.
Isaacson as modified did not specifically teach: 
automatically creating a web API description based on the aggregated plurality of nodes, the web API description defining a format for requesting the services from the web API; and outputting the web API description. 
Steiner teaches automatically create a web API description based on the aggregated plurality of node, the web API description defining a format for requesting the services from the web API; and outputting the web API description. (Abs., sec. 3.2.7, sec. 4.3.1.1; sec. 6.2.1, wherein web application description language (WADL) is used for generating a web API description based on sample requests and response analysis; the description defines various formats by @base, @path and grammar for requests and responses)
Isaacson as modified analysis service requests and response by building URI tree and creating hierarchical monitoring groups based on URIs as illustrated in Isaacson, fig. 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing automatically create a web API description based on the aggregated plurality of node, the web API description defining a format for requesting the services from the web API; and outputting the web API description because doing so would  increase usability of Isaacson as modified by using the aggregated service requests/response for an API description as taught by Steine, sec. 4.3.1.1.

Claim 8.	The system of claim 7, wherein parsing the web API usage dataset comprises:
parsing each of the plurality of URLs and for each URL and separating the URL into the plurality of nodes; and converting the plurality of nodes into a tree structure based on a prefix for each of the nodes, wherein nodes with common prefixes are represented as a node with a single path from a root. (Isaacson, fig. 2, col. 2, ll. 43-56, “the filter uses an extensible set of heuristics to automatically identify hierarchies in the URIs, and aggregates statistics for each node in the hierarchy [] Each node in the tree tracks statistics that are an aggregate of requests for that URI, and any descendants in the tree”; col. 3, ll. 1-10, “Hierarchy 200 is presented as a monitoring tree containing a plurality of nodes 201. Each node 201 corresponds to an HTTP request path, as shown in list 202 [] the system of the present invention is able to automatically infer the depicted hierarchical relationship among nodes 201, as represented by their positioning in FIG. 2 and by the request paths”)
Claim 14 is rejected under the same rationale as claim 8.

Claim 9.	The system of claim 7, wherein tagging the path parameters further comprises identifying, with the processor, a data type for each of the path parameters. (Kirshenbaum, col. 5, ll. 37-56, wherein “a hypothetical query field named "q" may refer to different types of data. In one query URL, "q" may refer to data field that holds a search term entered by a user. However, in another query URL, "q" may refer to something different, for example a data field that holds a desired quantity of a product” indicates that a data type associated with a path parameter is identified)
Claim 15 is rejected under the same rationale as claim 9.

Claim 12.	The system of claim 7, wherein the format of the web API description is compliant with one of a Swagger, RESTful API Modeling Language (RAML), and API Blueprint. (Steiner, Abs.: “This application shall be able to analyze sample requests for REST APIs, and based on this analysis suggest a WADL description, that can then in turn serve as an input for a WADL compiler”; p. 21, wherein “REST Describe” diagram illustrates generating an API description based on a sample request of a RESTful API)
Claim 18 is rejected under the same rationale as claim 12.

Claims 10-11, 16-17, 19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Isaacson, Bieg, Kirshenbaum and Steiner in view of Qian et al, Pub. No.: US 2016/0255107 (Qian).

Claim 10.	Isaacson as modified teaches the system of claim 9, wherein features of the first trained classifier comprise an index of the node in the URL, and (Isaacson, col. 2, ll. 43-56, “hierarchies in the URLs”; col. 3, ll. 1-10, “positioning”)
Isaacson as modified did not specifically teach individual character frequencies in a node, a length of the node, and a Shannon entropy of a character set in the node.
Qian teaches individual character frequencies in a node, (¶ 40, “the frequency distribution of characters may be utilized to calculate a randomness score”) a length of the node, (¶ 58, “When it is determined that a length of the domain name is beyond (e.g., above) a predetermined threshold value, a randomness score for the domain name is calculated”) and a Shannon entropy of a character set in the node. (¶ 42, “This algorithm is derived from Claude Shannon's definition of entropy)
Isaacson as modified identifies common and different URLs components using learned classifiers as shown in claim 7; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing individual character frequencies in a node, a length of the node, and a Shannon entropy of a character set in the node because doing so would further provide for using known mathematical tools for obtaining the same predictable result.
Claim 16 is rejected under the same rationale as claim 10.

Claim 11.	The system of claim 10, wherein tagging the path parameters further comprises:
counting a character frequency for each unique character of the node; (Qian, ¶ 40, “the frequency distribution of characters may be utilized to calculate a randomness score”) determining a character length of the node; (Qian, ¶ 58, “When it is determined that a length of the domain name is beyond (e.g., above) a predetermined threshold value, a randomness score for the domain name is calculated”) determining an index of the node; and (Isaacson, col. 2, ll. 43-56, “hierarchies in the URLs”; col. 3, ll. 1-10, “positioning”) determining an entropy of a set of value lengths based on the character frequency and the character length (Qian, ¶ 42, “This algorithm is derived from Claude Shannon's definition of entropy)
Claim 17 is rejected under the same rationale as claim 11.

Claim 19,	The non-transitory computer-readable medium of claim 13, wherein features of the second trained classifier comprise a fraction of the nodes tagged as path parameters by the first classifier, (Isaacson, col. 1, l. 60-col. 2, l. 14, “Create hierarchical monitoring groups based on the static path elements. Replace variable path elements with a common value to aggregate monitoring for service requests across multiple resources of the same type”; Kirshenbaum, col. 7, ll. 14-19, “the trainer may label one or more of the case's instances as belonging to one or more target classes. By way of example, the trainer may click on a table column (path parameter) or checkbox 312 (FIG. 3) corresponding to the instance”) the entropy of a set of all characters in all of the nodes, the entropy of a set of values of all of the nodes, and the entropy of a set of lengths of the values of all of the nodes. (Qian, ¶ 42, “This algorithm is derived from Claude Shannon's definition of entropy; and ¶ 53)
Claim 21 is rejected under the same rationale as claim 19.

Response to Amendment and Arguments
In light of amendments, 112(a) rejections are withdrawn.
Applicant’s arguments with respect to amended claims have been fully considered but are not persuasive for the following reason. 
Applicant argues that generated API description in Steiner is always in WADL format and therefore “Steiner does not teach or suggest "automatically create[ing] a web API description based on the aggregated plurality of node types ... the web API description ... has a format that varies based on the aggregated plurality of node types" as recited inter alia in Claims 7 and 13” (Remarks, 9).
Generating API description in  WADL format is not in contrast with web description as illustrated in FIG. 5 in which the presented arrangement/format of the outputted elements written in Swagger format depends “on the aggregated plurality of node types”. Likewise, the arrangement/format of the outputted elements presented by Web Application Description Language (WADL) depends on the elements in REST APIs as shown in sec. 4.3.1.1.

Response to Amendment and Arguments
In light of amendments, 112(a) and 112(b) rejections are withdrawn.
Applicant’s argument have been fully considered but are not persuasive for the following reason: 
Applicant argues, “Steiner describes taking a REST API request and using a compiler to generate code for the REST API in various programming languages. Converting an API request into different programming languages as described in Steiner is not the same as, nor does it suggest "automatically create[ing] a web API description based on the aggregated plurality of nodes, the web API description defining a format for requesting services from the web API" as recited inter alia in Claims 7 and 13.
In response, aggregating nodes are taught by Isaacson, col. 1, l. 60-col. 2, l. 14, wherein similar paths are aggregated in the hierarchy of nodes and generating a web API description is taught by Steiner using WADL. WADL stands for “web application description language” and is used for generating a web API description based on sample requests and response analysis; see Steiner, Abs., sec. 3.2.7, sec. 4.3.1.1; sec. 6.2.1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159